DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9, 11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 6,210,401).

[Claims 1, 11] Lai discloses a medical system (laser-based apparatus for corneal surgery), comprising: 
at least one processor (computer control unit, Fig. 1 #114); 
a laser (laser unit, Fig. 1 #100) that is communicatively coupled to the at least one processor and that is configured to produce one or more laser beams (Fig. 1 B1-B3); 
at least one lens (motorized zoom lens, Fig. 1 #106); 
at least one mirror (scanner amplifier, Fig. 1 #104, includes a pair of scanning mirrors, Fig. 11 #25, 28
a memory medium (the computer control unit is programed which implicitly requires memory) that is coupled to the at least one processor and that includes instructions (the program) [col. 15, lines 34-38], when executed by the at least one processor, cause the medical system to: 
receive data associated with a plurality of locations associated with a cornea of an eye of a patient (corneal profiler, Fig. 1 #136, provides information to the computer control unit sufficient to determine the necessary intensity and XY-scanning coordinates for the laser beam)[col. 29, lines 18-87; col. 30, lines 13-31]; 
adjust the at least one lens, based at least on diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam (The computer control unit is in turn coupled to the motorized zoom lens which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure.) [col. 17, lines 7-15]; and 
for each location of the plurality of locations: 
determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye (an eye tracking system, Fig. 1 #130, compensates for relative movement between the eyes and laser beam) [col. 18, lines 18-21]; 
if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror (if the eye has remained static the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information
if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location and based at least on the second position of the eye, the at least one mirror (if the eye has moved the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information and feedback from the eye tracking system); 
produce the laser beam (laser beam is generated to affect treatment); and 
direct the laser beam to the location for a period of time (pulse duration) associated with the location (a beam intensity controller, Fig. 1 #112, permits regulation of the energy of each laser pulse which is a function of the pulse duration) [col. 15, lines 7-9, 34-38].

[Claims 5, 15] Lai discloses the instructions further cause the medical system to pulse the laser beam at a pulse duration (pulse duration may be varied from 1 to about 5,000 picoseconds) [col. 14, lines 23-26].

[Claims 6, 16] Lai discloses the pulse duration is a microsecond duration, a nanosecond duration, a picosecond duration, a femtosecond duration, or an 15attosecond duration (pulse duration may be varied from 1 to about 5,000 picoseconds) [col. 14, lines 23-26].

[Claims 7, 17] Lai discloses the laser beam is an ultraviolet (UV) laser beam (laser source with a wavelength range of about 198-300 nm, with a preferred range of about 198-215 nm [col. 14, lines 2-5].

[Claims 9, 19] Lai discloses the instructions further cause the medical system to: if the eye has changed from the first position of the eye to the second position of the eye, translate at least two of the plurality of locations based at least on the first position of the eye and 30the second position of the eye (the eye tracking system compensates for relative movement between the eye and laser beam using a pair of steering mirrors, Figs. 4A-C #408, 410, to bias the laser beam based on movement) [col. 18, lines 19-54].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6,210,401) as applied to claims 1 and 11 above, in view of Hohla et al. (US 7,135,983).

[Claims 2, 12] Lai discloses determining if the eye has changed from the first position of the eye to the second position of the eye using an eye tracking system but does not specifically disclose tracking a iris structure of the eye.
Hohla discloses an analogous laser-based eye system comprising an eye tracking system wherein an iris image provided to the eye tracking system to adjust an aim of the laser based on the relative position of the iris [abstract; col. 2, lines 38-59]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify or substitute the eye-tracking system taught by Lai an eye-tracking system which tracks the iris as taught by Hohla in order to track the position of the eye for laser placement.  The substitution constituting a simple substitution of one eye-tracking system for another eye-tracking system. 


Claims 3-4, 8, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6,210,401) as applied to claims 1 and 11 above.

[Claims 3, 13] Lai discloses applying laser beams based on corneal topography.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply laser beams 

[Claims 4, 14] Lai discloses a beam intensity controller (Fig. 1 #112) that permits regulation of the energy of each laser pulse which is a function of the pulse duration [col. 15, lines 7-9, 34-38]. It would have been obvious to one of ordinary skill in the art before the effective filing date to apply laser beams for a first period of time associated with a first location and a second period of time different from the first period of time associated with a second location based on the pulse duration required to correct for a measured corneal topography requiring different degrees of correction.

[Claims 8, 18] Lai discloses the computer control unit is in turn coupled to the motorized zoom lens (Fig. 1 #106), which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-14].  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the zoom lens based on second diameter information derived from the corneal profiler measurements in order to set a second diameter of the beam required for the particular surgical procedure required.


Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheleznyak et al. (US 2018/0021172) in view of Lai (US 6,210,401).

[Claims 1, 10, 11, 20] 
at least one processor (control unit, Fig. 1 #3);
a laser (Fig. 1 #5) commutatively coupled to the at least one processor and that is configured to produce on ore more laser beams [par. 0074];
at least one lens (optics, Fig. 1 #10, depicted as a lens) [par. 0075]; and
at least one mirror (scanner, Fig. 1 #9, includes two deflecting mirrors, Fig. 1 #7, 8) [par. 0072], 
wherein the medical system is configured to produce a laser beam (Fig. 1 #6), and
wherein the medical system is configured to before the laser beam is produced to perform an intra-tissue refractive index shaping (IRIS) procedure, produce another laser beam to cut at a pocket in the cornea as part of a small incision lenticle extraction (SMILE) procedure I order to allow for the injection of photosensitizer into the cornea [par. 0145].
Zheleznyak discloses general components of the system but does not disclose a memory medium  coupled to the processor and that includes instructions, when executed by the at least one processor, cause the medical system to: receive data associated with a plurality of locations associated with a cornea of an eye of a patient; adjust the at least one lens, based at least on diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam; and for each location of the plurality of locations: determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye; if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror; if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location and based at least on the second position of the eye, the at least one mirror; produce the laser beam; and direct the laser beam to the location for a period of time associated with the location.
Lai discloses an analogous femtosecond laser-based apparatus for corneal surgery (pulse duration may be varied from 1 to about 5,000 picoseconds which is from 100 femtoseconds
at least one processor (computer control unit, Fig. 1 #114); 
a laser (laser unit, Fig. 1 #100) that is communicatively coupled to the at least one processor and that is configured to produce one or more laser beams (Fig. 1 B1-B3); 
at least one lens (motorized zoom lens, Fig. 1 #106); 
at least one mirror (scanner amplifier, Fig. 1 #104, includes a pair of scanning mirrors, Fig. 11 #25, 28) [col. 30, line 42-51; col. 31, lines 35-37]; and 
a memory medium (the computer control unit is programed which implicitly requires memory) that is coupled to the at least one processor and that includes instructions (the program) [col. 15, lines 34-38], when executed by the at least one processor, cause the medical system to: 
receive data associated with a plurality of locations associated with a cornea of an eye of a patient (corneal profiler, Fig. 1 #136, provides information to the computer control unit sufficient to determine the necessary intensity and XY-scanning coordinates for the laser beam)[col. 29, lines 18-87; col. 30, lines 13-31]; 
adjust the at least one lens, based at least on diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam (The computer control unit is in turn coupled to the motorized zoom lens which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure.) [col. 17, lines 7-15]; and 
for each location of the plurality of locations: 
determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye (an eye tracking system, Fig. 1 #130, compensates for relative movement between the eyes and laser beam
if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror (if the eye has remained static the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information); 
if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location and based at least on the second position of the eye, the at least one mirror (if the eye has moved the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information and feedback from the eye tracking system); 
produce the laser beam (laser beam is generated to affect treatment); and 
direct the laser beam to the location for a period of time (pulse duration) associated with the location (a beam intensity controller, Fig. 1 #112, permits regulation of the energy of each laser pulse which is a function of the pulse duration) [col. 15, lines 7-9, 34-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Zheleznyak to include a memory medium to program the processor, a corneal profiler, a zoom lens and an eye-tracking system to adjust the position and diameter of the laser beam focus based on the location in the cornea and the relative position of the eye, as taught by Lai, in order to ensure the proper treatment patterns are applied to the cornea regardless of eye movement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Muller et al. (US 2012/0215155) discloses a controlled cross-linking initiation and corneal topography feedback system for directing cross-linking comprising a mirror array, objective lens, and controller for positioning of the mirror array and lens [abstract; Fig. 3].
(2) Swinger et al. (US 6,325,792) discloses and ophthalmic surgical laser and method similar to that of Lai referenced above.  However, Swinger does not describe a corneal profiler (Figure 6).
(3) Grecu et al. (US 2005/0119642) discloses a system for tracking a patient’s eye during ophthalmic surgery, including corneal surgery, using the iris and the pupil and eye images containing scleral blood vessels [abstract]. 
(4) Peyman (US 2010/0210996) discloses creating a corneal flap to enable the application of a photosensitizer to facilitate the cross-linking of the cornea for refractive correction [abstract; Fig. 2].
(5) Vogler et al. (US 2012/0150160) discloses an apparatus for laser surgical ophthalmology comprising a source of pulsed femtosecond laser radiation, components for guiding and focusing the laser radiation onto or into a tissue of an eye to be treated, a control unit controlling the source, which has been set up to switch the source between at least two operating modes with respectively differing radiation properties of the laser radiation, wherein in a first operating mode the radiation properties of the laser radiation are matched to the placement of an incision in the tissue, and in a second operating mode the radiation properties of the laser radiation are matched to a welding or cross-linking of the tissue using riboflavin [abstract; par. 0013].
 (6) Jester et al. (US 2013/0338650) discloses a corneal photodynamic therapy system comprising a femtosecond infrared pulsed laser has a tunable output  from 700 to 960 nm that is scanned by an x/y scan unit through a beam expander and focusing optics into a cornea. For experimental purposes the focusing optics is a conventional objective able to selectively focus the pulsed light into a volume of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 February 2022